Per Curiam.

Where a copy of the declaration and notice of the rule to plead, have been served on the defendant personally, and the plaintiff’s attorney, afterwards, receives notice of a retainer from an attorney for the defendant, he need not serve a copy of the declaration, or notice of the rule to plead, de novo, on the defendant’s at*251torney ; but the defendant is bound to plead in 20 days 1802, in the case of Hallett v. Moore, and which was a case of bail. It is otherwise, where the service of the declaration and notice is by putting them up in the clerk’s office. (See the 5th rule of April term, 1796.) from the first notice. It was so decided in July term,
Rule refused,